PER CURIAM.
Because the insurance company did not actively participate in the lawsuit or take any action inconsistent with its contractual right to appraisal, we affirm the trial court’s order granting the motion to stay proceedings and compel appraisal. See Gonzalez v. State Farm Fire & Cas. Co., 25 Fla. L. Weekly D2614, — So.2d -, 2000 WL 1671415 (Fla. 3d DCA 2000); Hill v. Ray Carter Auto Sales, Inc., 745 So.2d 1136 (Fla. 1st DCA 1999); ARI Mutual Ins. Co. v. Hogen, 734 So.2d 574 (Fla. *12083d DCA 1999); Gray Mart, Inc. v. Fireman’s Fund Ins. Co., 703 So.2d 1170 (Fla. 3d DCA 1997); Lapidus v. Arlen Beach Condominium Ass’n, Inc., 394 So.2d 1102 (Fla. 3d DCA 1981). Further, we find that the remaining issue raised by the insureds lacks merit.
Affirmed.